
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        Docket ID FEMA-2011-0002; Internal Agency Docket No. FEMA-B-1214]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this proposed rule is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or to show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings.
        
        
          DATES:
          Comments are to be submitted on or before December 13, 2011.
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community is available for inspection at the community's map repository. The respective addresses are listed in the table below.

          You may submit comments, identified by Docket No. FEMA-B-1214, to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-4064, or (e-mail) luis.rodriguez1@dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-4064, or (e-mail) luis.rodriguez1@dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).

        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and also are used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in those buildings.
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent.
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared.
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required.
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended.
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132.
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988.
        
          List of Subjects in 44 CFR Part 67
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED]
          1. The authority citation for part 67 continues to read as follows:
          
            Authority: 
             42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376.
          
          
            § 67.4 
            [Amended]
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
               
              
                State
                City/town/county
                Source of flooding
                Location **
                * Elevation in feet (NGVD) 
                  + Elevation in feet 
                  (NAVD) 
                  # Depth in feet above ground
                  ⁁ Elevation in meters (MSL)
                
                Existing
                Modified
              
              
                
                  Unincorporated Areas of Cascade County, Montana
                
              
              
                Montana
                Unincorporated Areas of Cascade County
                Missouri River (near Mid Canon)
                Approximately 200 feet upstream of I-15 (westbound)
                None
                +3433
              
              
                 
                
                
                Approximately 1.2 miles upstream of I-15 (eastbound)
                None
                +3440
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  Unincorporated Areas of Cascade County
                
              
              
                Maps are available for inspection at 415 3rd Street Northwest, Great Falls, MT 59403.
              
              
                
                  Unincorporated Areas of Pontotoc County, Oklahoma
                
              
              
                Oklahoma
                Unincorporated Areas of Pontotoc County
                Clear Boggy Creek
                At the downstream side of Cradduck Road
                None
                +865
              
              
                 
                
                
                Approximately 0.4 mile upstream of Cradduck Road
                None
                +876
              
              
                Oklahoma
                Unincorporated Areas of Pontotoc County
                Town Branch
                Approximately 400 feet upstream of South Saint Memphis Road
                +853
                +852
              
              
                 
                
                
                Approximately 1,600 feet upstream of South Saint Memphis Road
                +855
                +856
              
              
                Oklahoma
                Unincorporated Areas of Pontotoc County
                Tributary 1
                At the downstream side of U.S. Route 3
                None
                +824
              
              
                 
                
                
                Approximately 1,975 feet upstream of County Road East 1570
                None
                +845
              
              
                Oklahoma
                Unincorporated Areas of Pontotoc County
                Tributary 2
                Approximately 600 feet upstream of the Tributary 1 confluence
                None
                +831
              
              
                
                 
                
                
                Approximately 1,175 feet upstream of County Road East 1570
                None
                +853
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  Unincorporated Areas of Pontotoc County
                
              
              
                Maps are available for inspection at 120 West 13th Street, Ada, OK 74821.
              
            
            
               
              
                Flooding Source(s)
                Location of Referenced Elevation **
                * Elevation in feet (NGVD)
                  + Elevation in feet 
                  (NAVD)
                  # Depth in feet above ground
                  ⁁ Elevation in meters 
                  (MSL)
                
                Effective 
                Modified
                Communities Affected
              
              
                
                  George County, Mississippi, and Incorporated Areas
                
              
              
                Black Creek
                Approximately 1.7 miles downstream of State Route 57
                None
                +39
                Unincorporated Areas of George County.
              
              
                 
                Approximately 1.2 miles upstream of State Route 57
                None
                +43
              
              
                Chickasawhay River
                At the Leaf River confluence
                None
                +59
                Unincorporated Areas of George County.
              
              
                 
                Approximately 3.8 miles upstream of the Leaf River confluence
                None
                +61
              
              
                Depot Creek
                Approximately 1.0 mile downstream of Beaver Dam Road
                None
                +141
                City of Lucedale, Unincorporated Areas of George County.
              
              
                 
                Approximately 1,140 feet upstream of Depot Road
                None
                +189
              
              
                Indian Creek
                Approximately 0.5 mile downstream of Grain Elevator Road
                None
                +38
                Unincorporated Areas of George County.
              
              
                 
                Approximately 0.6 mile upstream of Grain Elevator Road
                None
                +56
              
              
                Leaf River
                At the Chickasawhay River confluence
                None
                +59
                Unincorporated Areas of George County.
              
              
                 
                Approximately 3.1 miles upstream of the Chickasawhay River confluence
                None
                +60
              
              
                Pascagoula River
                Approximately 1.2 miles upstream of the Plum Bluff Cutoff confluence
                None
                +40
                Unincorporated Areas of George County.
              
              
                 
                Approximately 1,690 feet upstream of Merrill Salem Road
                None
                +59
              
              
                Red Creek
                Approximately 1.8 miles downstream of Red Creek Road
                None
                +37
                Unincorporated Areas of George County.
              
              
                 
                Approximately 2.9 miles upstream of Red Creek Road
                None
                +46
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Lucedale
                
              
              
                Maps are available for inspection at the City Clerk's Office, 5126 Main Street, Lucedale, MS 39452.
              
              
              
                
                  Unincorporated Areas of George County
                
              
              
                Maps are available for inspection at the George County Courthouse, 355 Cox Street, Lucedale, MS 39452.
              
              
                
                  Rockland County, New York (All Jurisdictions)
                
              
              
                Demarest Kill
                At the West Branch Hackensack River confluence
                +95
                +98
                Town of Clarkstown.
              
              
                 
                At the upstream side of Little Tor Road
                +248
                +247
              
              
                East Branch Hackensack River
                At the upstream side of Old Mill Road
                +86
                +88
                Town of Clarkstown.
              
              
                 
                Approximately 600 feet downstream of Rockland Lake
                +150
                +151
              
              
                Golf Course Brook
                At the upstream side of Nottingham Drive
                +325
                +326
                Village of Montebello.
              
              
                 
                At the upstream side of Spook Rock Road
                +491
                +492
              
              
                Hackensack River
                At the Town of Orangetown/Town of Clarkstown corporate limit
                +59
                +58
                Town of Clarkstown, Town of Orangetown.
              
              
                 
                At the downstream side of Old Mill Road
                +67
                +66
              
              
                Minisceongo Creek
                At the upstream side of the dam (near Gagan Road)
                +10
                +11
                Town of Haverstraw, Village of Haverstraw, Village of West Haverstraw.
              
              
                 
                Approximately 1,000 feet upstream of Thiels Ivy Road
                None
                +349
              
              
                Nauraushaun Brook
                At the Hackensack River confluence
                +55
                +57
                Town of Clarkstown, Town of Orangetown.
              
              
                 
                Approximately 200 feet upstream of Smith Road
                +295
                +297
              
              
                North Branch Pascack Brook
                At the Pascack Brook confluence
                +350
                +351
                Town of Ramapo, Town of Clarkstown, Village of New Hempstead, Village of New Square, Village of Spring Valley.
              
              
                 
                Approximately 250 feet upstream of Greenridge Way
                +514
                +513
              
              
                Pascack Brook
                At the New Jersey state boundary
                +202
                +207
                Town of Ramapo, Town of Clarkstown, Town of Orangetown, Village of Chestnut Ridge, Village of Kaser, Village of Spring Valley.
              
              
                 
                At the downstream side of Grosser Lane
                +580
                +578
              
              
                Sparkill Creek
                Approximately 350 feet downstream of Rock Road
                +13
                +14
                Village of Piermont, Town of Orangetown.
              
              
                 
                At the upstream side of Erie Street
                +123
                +124
              
              
                West Branch Hackensack River
                At the upstream side of Ridge Road
                +87
                +88
                Town of Clarkstown.
              
              
                 
                At the Town of Ramapo corporate limit
                +297
                +290
              
              
                West Branch Saddle River
                At the upstream side of the New Jersey state boundary
                +324
                +325
                Town of Ramapo, Village of Airmont.
              
              
                 
                Approximately 280 feet upstream of Olympia Lane
                +533
                +530
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  Town of Clarkstown
                
              
              
                Maps are available for inspection at the Clarkstown Town Hall, 10 Maple Avenue, New City, NY 10956.
              
              
              
                
                  Town of Haverstraw
                
              
              
                
                Maps are available for inspection at the Haverstraw Town Hall, 1 Rosemand Road, Garnerville, NY 10923.
              
              
              
                
                  Town of Orangetown
                
              
              
                Maps are available for inspection at the Town of Orangetown Building Department, 20 Greenbush Road, Orangeburg, NY 10962.
              
              
              
                
                  Town of Ramapo
                
              
              
                Maps are available for inspection at the Ramapo Town Hall, 237 State Route 59, Suffern, NY 10901.
              
              
              
                
                  Village of Airmont
                
              
              
                Maps are available for inspection at the Village Hall, 251 Cherry Lane, Airmont, NY 10982.
              
              
              
                
                  Village of Chestnut Ridge
                
              
              
                Maps are available for inspection at the Village Hall, 277 Old Nyack Turnpike, Chestnut Ridge, NY 10977.
              
              
              
                
                  Village of Haverstraw
                
              
              
                Maps are available for inspection at the Haverstraw Village Hall, 40 New Main Street, Haverstraw, NY 10927.
              
              
              
                
                  Village of Kaser
                
              
              
                Maps are available for inspection at the Kaser Village Hall, 15 Elyon Road, Monsey, NY 10952.
              
              
              
                
                  Village of Montebello
                
              
              
                Maps are available for inspection at the Village Hall, 1 Montebello Road, Montebello, NY 10901.
              
              
              
                
                  Village of New Hempstead
                
              
              
                Maps are available for inspection at the New Hempstead Village Hall, 108 Old Schoolhouse Road, New City, NY 10956.
              
              
              
                
                  Village of New Square
                
              
              
                Maps are available for inspection at the Village Hall, 766 North Main Street, New Square, NY 10977.
              
              
              
                
                  Village of Piermont
                
              
              
                Maps are available for inspection at the Village Hall, 478 Piermont Avenue, Piermont, NY 10968.
              
              
              
                
                  Village of Spring Valley
                
              
              
                Maps are available for inspection at the Village Hall, 200 North Main Street, Spring Valley, NY 10977.
              
              
              
                
                  Village of West Haverstraw
                
              
              
                Maps are available for inspection at the Village Hall, 130 Samsondale Avenue, West Haverstraw, NY 10993.
              
              
              
                
                  Vernon County, Wisconsin, and Incorporated Areas
                
              
              
                Mississippi River
                Approximately 185 feet upstream of the Crawford County boundary
                +635
                +633
                Unincorporated Areas of Vernon County, Village of De Soto, Village of Genoa, Village of Stoddard.
              
              
                 
                Approximately 2.75 miles downstream of the La Crosse County boundary
                +639
                +638
              
              
                West Branch Baraboo River
                Approximately 272 feet downstream of the West Branch Baraboo River Split Flow 2 confluence
                +941
                +932
                City of Hillsboro, Unincorporated Areas of Vernon County.
              
              
                 
                At Sebranek Lane
                +967
                +966
              
              
                West Branch Baraboo River Split Flow 2
                Approximately 704 feet downstream of the West Branch Baraboo River confluence
                None
                +931
                City of Hillsboro, Unincorporated Areas of Vernon County.
              
              
                 
                At the West Branch Baraboo River confluence
                None
                +932
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Hillsboro
                
              
              
                Maps are available for inspection at 123 Mechanic Street, Hillsboro, WI 54634.
              
              
              
                
                  Unincorporated Areas of Vernon County
                
              
              
                Maps are available for inspection at 400 Courthouse Square, Viroqua, WI 54665.
              
              
              
                
                  Village of De Soto
                
              
              
                Maps are available for inspection at 115 South Houghton Street, De Soto, WI 54624.
              
              
              
                
                  Village of Genoa
                
              
              
                Maps are available for inspection at 111 Main Street, Genoa, WI 54632.
              
              
              
                
                
                  Village of Stoddard
                
              
              
                Maps are available for inspection at 180 North Main Street, Stoddard, WI 54658.
              
            
            
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            
          
          
            Dated: August 30, 2011.
            Sandra K. Knight,
            Deputy Associate Administrator for Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
      [FR Doc. 2011-23413 Filed 9-13-11; 8:45 am]
      BILLING CODE 9110-12-P
    
  